Title: To Thomas Jefferson from Robert Montgomery, 26 July 1791
From: Montgomery, Robert
To: Jefferson, Thomas


Alicante, 26 July 1791. As reported in his of the 24th, Ali Hassan, “after having ordered the Aga to be strangled for an attempt to oppose him,” succeeded the late Dey of Algiers.—Ali had shown great wisdom and talents while minister of marine, an office he filled for many years until made prime minister. “He is considered as a man of uncommon Abilities and a Wise politician” who showed partiality for the United States. Montgomery has known him for twenty years, and since being established at Alicante he has had a friendly intimacy with his confidant, “Hagge Suliman Benchellon a Moore of some Learning and Knowledge of European Languages and manners,” who has been sent by  Ali on frequent missions to Spain. During these trips, “I made him make my House his home With every other mark of civility which Could tend to Secure his friendship and confidance.… my views you may suppose were Pointed at this crisis when my friend and his master Should both be at the Summit of Power.” If TJ will get him permission to try, peace with Algiers may be obtained on honorable terms and at an expense fully compensated “by a very few years trade with this Country”
He would not ask or recommend being sent there at first by Congress. He could go over as a merchant and easily get permission from the Dey and be well received by Suliman, both of whom “already know my hearty desire to bring about a Concilliation.” He would point out that the few American slaves were picked up by accident; that they could expect no more, Americans now being on guard; that profits from war would never equal advantages of peace on such terms as Americans could afford; and that Suliman, wishing to serve him, could never have so good an opportunity as to enable him to have the honor of bringing about a peace. Such language, and what TJ might think proper, could be used without an interpreter since he understands Spanish.
No nation has been able to make peace without paying for it, but some armed vessels and naval stores, the produce of America, could serve. Of course a visit there would first be necessary. If TJ would approve and honor him with his confidence, he would immediately go there, purchase wheat for this market, gain information, and then report advices to be laid before Congress. If TJ desired to write in cypher, someone should be sent with the communications to the resident in London, whence they could be forwarded “pretty safely by post.” Or, if TJ preferred, he could leave his business in the hand of a partner and come to America to wait on him in person for instructions. He encloses a letter from “one of our Slaves,” which contains “pretty good information,” and so he transmits “it original” to TJ. He speaks of Cathalan of Marseilles as “a very respectable character” in trade and of Burchara as “a Jew settled in Algiers; Captn. O Bryan seems to have discover’d at last that both one and the other would wish to make the best of his business.” He apprehends that “some improper Jobbing in the business has done us more injury with the late Dey than we ever have been aware of.” There have been several cruisers on the coast. Should they go westward of Cadiz and Lisbon they must certainly pick up some of our vessels. The Portuguese squadron is by no means vigilant. Should Portugal make peace, we can expect their cruisers on the coast “and in the Bays of America the summer following.” The seige of Oran continues. [P.S.] The Algerians have raised four new batteries commanding greater part of the works. The Moors have again renewed the war with Spain and recommenced the siege of Ceuta.
